ATTACHMENT TO PTO-90C
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The reply filed on 3/14/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Specification paragraph [0061] line 7 appears to have been changed, although no formal amendments were made thereto. Additionally, see paragraph 3 below. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS
In view of the issue above all of the amendments in the reply filed on 3/14/22 have not been entered so as to avoid confusion. The reply has been marked as such by the examiner in the PTO file. However, see paragraph 4 below.
It appears from the latest reply that applicant is again attempting to amend the specification, this time, by adding subject matter to the written description and by deleting some (but not all) of text that was previously added to the written description. The examiner notes that at least some of the text referred to immediately above that was not deleted appears to have been previously objected to and/or rejected for new matter. In the circumstances, further amendment of parts of the written description text in the manner attempted in the latest reply will likely make examination of the application more difficult. 
Therefore:
A substitute specification not including the claims is required pursuant to 37 CFR 1.125(a) for any changes to the written description applicant may wish to make in response to this communication. The The substitute specification must be submitted with markings showing all changes relative to the original version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JACOB K ACKUN/Primary Examiner, Art Unit 3736